Pannell, Judge.
The appellant, with two others, was charged, tried and convicted of arson in the first degree (Code § 26-1401) and sentenced to seven years in the pénitentiary. The appellant’s motion for new trial was overruled and he appealed, enumerating as error the overruling of the motion for new trial and the various grounds thereof. Held:
1. The general grounds not being argued and insisted upon will be treated as abandoned.
2. The absence of consent by the owner of the burned dwelling being an element of the crime charged, it was proper to ask the owner, a witness in the case, whether he gave "these three people [the three defendants] or anybody else your consent to set a fire and destroy your house” over the objection that "[n]othing has been shown at this point to indicate these three people had done anything.”
3. The attorney for appellant asked a witness for the state what one of the defendants told witness that caused witness to arrest the appellant and the other defendant. The witness, after refreshing his memory from a written statement of such person, answered the question. The only objection made was "to reading the statement verbatim.” This objection was sustained. No error appears.
4. There was no error in refusing to give the requests to charge which were not timely submitted. Curtis v. State, 224 Ga. 870, 874 (165 SE2d 150).
5. There being no error shown in overruling the motion for new trial, the judgment is affirmed.

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.